Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 7 and 13 of the instant application are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 9 and 17 respectively  of US Patent 10,834,362. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant case are phrased slightly differently to claim the same subject matter as of the US Patent.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
A comparison of the representative claim 1 of the instant case against the US Pat. 10,834,362 is outlined below. The differences is underlined as appropriate.

Application: 17/084,243
US Pat. 10,834,362
1. A battery powered wireless network camera, comprising: an image capturing module, operatively coupled to a memory, an infrared detection module and an internal battery, the image capturing module configured to capture infrared images; 
a low-bandwidth radio transceiver operatively coupled to the image capturing module, the memory, the infrared detection module and the internal battery, 
the low-bandwidth radio transceiver configured to wirelessly communicate with a base station, 
and to receive commands for operation of the battery powered wireless network camera; a high-bandwidth radio transceiver operatively coupled to the image capturing module, 
the memory, the infrared detection module, the internal battery and the low-bandwidth radio transceiver, the high-bandwidth radio transceiver configured to wirelessly communicate with the base station; 
on a condition that the high-bandwidth radio transceiver is powered down, the image capturing module configured to store the captured infrared images in the memory; 
and on a condition that activation is triggered, the high-bandwidth radio transceiver configured to power up and to transmit the captured infrared images to the base station.
1. A battery powered wireless network camera, comprising: an image capturing module, operatively coupled to a memory and an internal battery, the image capturing module configured to capture images; 

a low-bandwidth radio transceiver operatively coupled to the image capturing module, the memory and the internal battery, 

the low-bandwidth radio transceiver configured to wirelessly communicate with a base station and a micro switch, and to receive commands for operation of the battery powered wireless camera; a high-bandwidth radio transceiver operatively coupled to the image capturing module, 
the memory, the internal battery and the low-bandwidth radio transceiver, the high-bandwidth radio transceiver configured to wirelessly communicate with the base station; 

and on a condition that the high-bandwidth radio transceiver is powered down, the image capturing module configured to store captured images in the memory; 
and on a condition that the micro switch triggers activation, the high-bandwidth radio transceiver configured to power up and to transmit the captured images to the base station.


Independent Claims 7 and 13 similarly rejected for same reasonings.
Claims 2-6 and 8-12 and 14 are rejected due to their dependency upon a rejected base claim.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Raj Jain whose telephone number is (571) 272-3145.  The examiner can normally be reached on M-Th ~8 ~5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached on 571-272-3123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/RAJ JAIN/Primary Examiner, Art Unit 2411